DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 5/27/2022.
Claims 2, 4, 5, 15 , and 16 have been cancelled.
Claims 1,3, 7-10 and 14 have been amended. Support for claim 1 is found in cancelled claims 2, 4 , and 5,  Support for claim 14 is found in figure 3, of the instant specification and claims 3 and 7-10 amended for dependency.
Claims 17-20 have been added; support for the claim 17 is found in [page 6, lines 5-8], support for the claim 18 is found in [page 11, lines 8-9 and page 18, lines 12-14 with figure3], support for the claim19 is found in [figures 7 and 8], and support for the claim 20 is found in [figure 6] of the instant specification.
Claims 1, 3, 6-14 and 17-20 are currently pending.

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an telephonic interview with Christopher McDonald on Thursday July 21, 2022.

The application has been amended as follows: 

	Claim 19 the battery module according to claim 1, wherein the arc is [[concave ]] convex facing the cell stack.

Allowable Subject Matter
Claims 1, 3, 6-14 and 17-20 are allowed.

REASONS FOR ALLOWANCE
	
The following is an examiner’s statement of reasons for allowance:
	a. 	The closest prior art, Woon (KR20170103232A). Woon discloses the a battery module comprising a case, a cell stack disposed inside the module case with a plurality of bus bar frames and interconnect boards, with a voltage sensing, and electrode path guides 260, but does not disclose or suggest the limitation “wherein the pair of vertical frames includes: slots formed therethrough at predetermined intervals along the one direction so that electrode leads of the secondary battery cells pass through the slots; and assembling guides provided between the slots and on which the bus bar or printed circuit board is mounted, wherein each of the assembling guides includes a body provided with a size corresponding to the bus bar or the printed circuit board, wherein the body is curved in shape of an arc and located away from one side of the cell stack by a distance greater than at least a terrace length of the secondary battery cells, so that a predetermined impact buffering space is provided between the body and one side of the cell stack.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728